Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telleria (US 2020/0269439 A1).
1, Telleria discloses a coating quality prediction device comprising:
a learned model that has learned a relationship between characteristics of a paint, conditions at a time of applying the paint, and a smoothness of a surface of a coating film obtained by applying the paint under the conditions; [0024, 0137, the mixing delivering and applying is automated, can d controls how it is delivered to the substrate, including conditions of the substrate]
 and a calculation unit that uses the learned model to calculate the smoothness of the surface of the coating film from the characteristics of the paint and the conditions at the time of applying the paint. [0139, the machine learning model uses the data, thus processing equals calculation, based on the conditions or expected conditions.]

2. The coating quality prediction device according to claim 1, wherein the learned model has learned a relationship between the characteristics of the paint, the conditions at the time of applying the paint, and a value in each of a plurality of wavelength regions, the value being obtained by decomposing a result of measurement on the surface of the coating film obtained by applying the paint under the conditions. [0139, the machine learning model uses the data, thus processing equals calculation, based on the conditions or expected conditions, the data may be considered each separately and is thus “decomposed]


3. The coating quality prediction device according to claim 1, wherein the conditions at the time of applying the paint include a direction in which a surface of an object to be coated faces. [0150, the evaluation includes determining a target surface relative to the application, which would constitute directionality]


6. A coating quality prediction device comprising:
a learned model that has learned a relationship between information regarding a paint, conditions at a time of applying the paint, and a variation in a coating color among a plurality of objects to be coated on which the paint is applied under the conditions;  [0137]
and
a calculation unit that uses the learned model to calculate the variation in the coating color from the information regarding the paint and the conditions at the time of applying the paint. [0139]


9. A method for generating a learned model, the method comprising:
acquiring training data including characteristics of a paint, conditions at a time of applying the paint, and a smoothness of a surface of a coating film obtained by applying the paint under the conditions;  [0137]
and using the training data to generate a learned model that outputs the smoothness of the surface of the coating film when the characteristics of the paint and the conditions at the time of applying the paint are input. [0139]

10. A method for generating a learned model, the method comprising: acquiring training data including information regarding a paint, conditions at a time of applying the paint, and a variation in a coating color among a plurality of objects to be coated on which the paint is applied under the conditions; [0137]
And using the training data to generate a learned model that outputs the variation in the coating color when the information regarding the paint and the conditions at the time of applying the paint are input. [0139]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US 2020/0269439 A1) in view of Alman (US 2015/0276485 A1).
4. The coating quality prediction device according to claim 1, including using multiple types of applications and paints, but does not expressly disclose a tri-coat.
Alman discloses an analogous paint predecition system wherein the paint includes an intermediate paint, a base paint, and a clear paint; and the coating film includes an intermediate coating film, a base coating film provided on the intermediate coating film, and a clear coating film provided on the base coating film. [0066, In an exemplary embodiment, a chromatically sorted fan deck was investigated using color formula and color chip data for 6192 color chips retrieved from a master color formula database (STEP 102 in FIG. 1) and comprised color chip identification, color formula identification, vehicle manufacturer color identification, coatings type (basecoat/clear coat or tri-coat system), color type (solid, metallic, pearlescent), CIELAB L* a* b* data values at a 45 degree aspecular angle for solid colors, at 15, 45, and 110 degree aspecular angles for effect and tri-coat colors, and sparkle grade data values at 15 and 45 degree aspecular angles for effect and tri-coat colors (STEP 104). CIELAB chroma (C*) and hue angle (h) data were calculated for 15, 45, and 110 degree aspecular angles. Coatings type and color type were used to define data subsets (STEP 106) of 1274 solid, 4832 effect, and 86 tri-coat colors.]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the paint include an intermediate paint, a base paint, and a clear paint; and the coating film includes an intermediate coating film, a base coating film provided on the intermediate coating film, and a clear coating film provided on the base coating film, as the system of the primary reference already uses predictive coating, and the type of coating is accounted for, meaning that multiple layers would make no patentable difference, and if would be obvious to apply the same predictive algorithm to multiple coats as it would to one, further 0063 of Telleria suggest that different coating and finished may be used.
5. The coating quality prediction device according to claim 4, wherein the characteristics of the base paint are calculated based on ingredients of the base paint. [0029 of Alman]


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US 2020/0269439 A1) in view of Takagi (US 6,081,796) .
7. The coating quality prediction device according to claim 6, with variations in coating but does not disclose using CIELAB colors. Takagi discloses an analogous predictive paint g system that uses CIE 1976 L A B color system..[Col. 9 lines 28-43]  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a variation in each of values in CIE 1976 L*a*b* color system in order to ensure a consistent coloring throughout that is repeatable due to the nature of using a standard.  Further the choice of color set has no patentable effect on the invention. 

8. The coating quality prediction device according to claim 6, wherein the information regarding the paint includes a standard color of the paint. [again, Takagi uses standardized coloring in the CIELAB system]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648